Citation Nr: 0522335	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  00-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran was scheduled for a Central Office Board hearing 
in July 2005; however, he failed to report for the hearing.  


FINDINGS OF FACT

1.  Hearing loss disability was not present at the time of 
the veteran's discharge from service, was not manifested 
within one year of the veteran's discharge from service, and 
is not etiologically related to the veteran's military 
service. 

2.  Tinnitus was not present in service and is not 
etiologically related to the veteran's military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or 
aggravated during active service, nor may the incurrence or 
aggravation of bilateral sensorineural hearing loss during 
active service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.  

With respect to the veteran's claims for service connection, 
the record reflects that through correspondence dated in 
December 2002 and December 2003, the veteran was informed of 
the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  VA specifically 
informed the veteran that he should submit any pertinent 
evidence in his possession.  

After notice was provided, the veteran was provided ample 
time to submit or identify pertinent evidence.  After 
compliance with the notice requirements of the VCAA and the 
implementing regulations, the RO readjudicated the veteran's 
claims in February 2005.  There is no indication in the 
record or reason to believe that its decision would have been 
different had the claims not been initially adjudicated prior 
to the provision of the required notice.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations and 
that any procedural errors in the timing of the notice and 
the RO's consideration of the claims were insignificant and 
non prejudicial to the veteran.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such available evidence or 
information.  Furthermore, the veteran has been afforded an 
appropriate VA examination to determine the etiology of his 
current hearing loss disability and tinnitus.  In sum, the 
Board is satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Accordingly, the Board will address the merits of the 
veteran's claims.  


Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Moreover, service incurrence or aggravation of organic 
disease of the nervous system (to include sensorineural 
hearing loss) may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Board notes that impairment in hearing acuity is not 
considered a disability for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  The 
provisions of 38 C.F.R. § 3.385 provide that:  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

With respect to the veteran's claim for service connection 
for hearing loss disability, the Board notes that his service 
medical records are entirely silent for clinical findings or 
complaints of hearing loss during his military service.  A 
May 1968 record shows that the veteran was hit in the ear 
four days prior and was bothered by continuous left ear pain.  
No perforation was noted.  The diagnostic impression was 
external otitis.  A follow up medical record noted that his 
left ear was much improved.  His only symptoms at that time 
were slight itching.  On service discharge examination, his 
ears and hearing were clinically normal.  The veteran offered 
no pertinent complaints relative to the ears at the time of 
his service separation.  Service personnel records reflect 
that the veteran worked as a chef during military service.  
The veteran did not receive any combat medals or citations.  
No notations reflecting any injury or incident involving a 
grenade were noted in any of the service medical or personnel 
records.  

The Board also notes that there is no post-service medical 
evidence of any complaints of hearing loss in the year 
following the veteran's discharge.  The first post-service 
evidence related to hearing loss disability is a February 
1998 VA treatment record, which notes the veteran's 
complaints of hearing loss and tinnitus.  A March 1998 record 
shows that the reported a history of a grenade exploding at 
close range during his military service.  He also reported 
frequent headaches and loss of balance.  The veteran was 
fitted with hearing aids in May 1998.  

On VA audiological examination in June 1998, the veteran 
related that he had hearing loss and constant bilateral 
tinnitus which began during a service-related incident 
involving an "errant grenade" which exploded at close range 
while he was in combat.  He also indicted that tinnitus began 
as a result of the grenade incident during service.  He said 
that the tinnitus caused him to have episodes of dizziness 
and tripping over his own feet.  He said that tinnitus made 
it difficult for him to concentrate and interfered with his 
ability to hear.  Audiometric testing revealed pure tone 
thresholds in the right ear of 20, 20, 20, 45, and 55 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 35 percent.  Pure tone thresholds in the left ear 
were 30, 25, 25, 65, and 85 decibels at the same frequencies.  
The average pure tone threshold for the left ear was 50 
percent.  Speech recognition scores were 94 percent in the 
right ear and 92 percent in the left ear.  The diagnosis was 
mild high frequency sensorineural hearing loss in the right 
ear and moderately high frequency sensorineural hearing loss 
in the left ear.  

The veteran currently has hearing loss disability as defined 
by 38 C.F.R. § 3.855; however, no health care professional 
has suggested that this hearing loss disability is 
etiologically related to the veteran's service.  In essence 
the evidence of a nexus between the current hearing loss 
disability and the veteran's military service consists of the 
veteran's own statements.  This is not competent evidence 
because laypersons, such as the veteran, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In the absence of competent evidence of a relationship 
between the veteran's hearing loss disability and his period 
of active duty, service connection for hearing loss 
disability must be denied. 

With respect to the veteran's claim for service connection 
for tinnitus, the Board notes that the veteran's service 
medical records are negative for complaints or findings 
related to tinnitus.  The veteran is currently diagnosed with 
tinnitus; however, the first medical evidence of tinnitus, as 
noted above, is a February 1998 VA treatment record, which 
reflects that the veteran reported complaints of ringing in 
his ears.  

In addition, there is absolutely no medical evidence of a 
nexus, or relationship, between the tinnitus first diagnosed 
post service and the veteran's active military service.  The 
evidence of a nexus between the veteran's tinnitus and his 
military service is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu, supra.  

In the absence of competent evidence of a relationship 
between the veteran's tinnitus and his period of active duty, 
service connection for tinnitus must be denied.  

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss disability 
and tinnitus.  In so concluding, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   









ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.  

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


